    Case: 1:20-cv-04699 Document #: 32 Filed: 09/08/20 Page 1 of 2 PageID #:314




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE: TIKTOK, INC.,                     )
 CONSUMER PRIVACY                         )
                                          )   MDL No. 2948
 LITIGATION
                                          )
                                          )   Master Docket No. 20 C 4699
                                          )
                                          )   Judge John Z. Lee
                                          )
                                          )   Magistrate    Judge    Sunil   R.
                                          )   Harjani
                                          )


                                 NOTICE OF FILING

       PLEASE TAKE NOTICE that on September 8, 2020, Plaintiffs filed the attached
AMENDED EXHIBIT A in reference to the APPLICATION OF JAMES B. ZOURAS IN
SUPPORT OF (1) HIS APPOINTMENT TO THE STEERING COMMITTEE AND (2) THE
APPOINTMENT OF KATRINA CARROLL AND JONATHAN JAGHER AS CO-LEAD
COUNSEL (Document #28) with the United States District Court for the Northern District
of Illinois, Eastern Division.

                                               Respectfully Submitted,

                                               /s/ James B. Zouras
                                               James B. Zouras
                                               Ryan F. Stephan
                                               Andrew C. Ficzko
                                               Megan E. Shannon
                                               STEPHAN ZOURAS, LLP
                                               100 N. Riverside Plaza,
                                               Suite 2150
                                               Chicago, Illinois 60606
                                               312.233.1550
                                               312.233.1560 f
                                               rstephan@stephanzouras.com
                                               jzouras@stephanzouras.com
                                               aficzko@stephanzouras.com
                                               mshannon@stephanzouras.com
    Case: 1:20-cv-04699 Document #: 32 Filed: 09/08/20 Page 2 of 2 PageID #:315




                                                     Counsel for Plaintiff H.S., a minor,
                                                     through
                                                     her guardian, J.S.




                                CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on September 8, 2020, I filed the attached with the

Clerk of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                             /s/ James B. Zouras


                                                2
